          Case 1:21-mj-00427-ZMF Document 6 Filed 05/18/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA
                                                  Case: 1:21-mj-00427
                                                  Assigned to: Judge Faruqui, Zia M.
               v.
                                                  Assign Date: 5/14/2021
                                                  Description: COMPLAINT W/ARREST
 JONATHAN ACE SANDERS, SR.
                                                  WARRANT
     DOB: 10/7/1960
                                                  Filed Under Seal
             Defendant


ERRATA TO CORRECT STATEMENT IN AFFIDAVIT IN SUPPORT OF CRIMINAL
               COMPLAINT AND ARREST WARRANT

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby files this errata motion to correct misstatements in a court document. On

May 14, 2021, the Court signed a Complaint with an accompanying statement of facts which the

United States had submitted.

       The Statement of Facts which accompanied the Complaint misspelled the defendant’s

name in the second to last paragraph as “Jonathon” when in fact the name, spelled accurately

elsewhere in the documents, is spelled “Jonathan.” Also, in the last paragraph, another

defendant’s names is listed when it should in fact read “Jonathan Ace Sanders. Sr.” This other

defendant has already been charged in open court filings, so there has been no disclosure of an

uncharged individual. The arrest warrant has not yet been executed in this matter.

       The government regrets these errors. Attached to this motion, the government submits a

revised Statement of Facts, and redacted Statement of Facts. The government respectfully

requests that the Court enter the revised Statements of Facts and redacted Statement of Facts on

the record before the planned arrest slated for May 25, 2021.
          Case 1:21-mj-00427-ZMF Document 6 Filed 05/18/21 Page 2 of 2




       Additionally, this matter remains under seal and the government continues to request that

this matter remain under seal as it relates on an ongoing criminal investigation and grand jury

matter whose direction remains unknown to the general public. Because of such potential

jeopardy to the investigation, there also exists a compelling governmental interest in

confidentiality to justify the continued sealing the warrant, this application (and all attachments

thereto), and the Court order addressing to this application. See Washington Post v. Robinson,

935 F.2d 282, 287-89 (D.C. Cir. 1991). The revised Statement of Facts and redacted Statement

of Facts submitted is intended to replace the originals previously entered, and the Government

asks that this Motion and the attached documents continue to be sealed under the Order to Seal

now in place.

       Dated this 17th day of May, 2021.

                                                      Respectfully submitted,

                                                      CHANNING D. PHILIPS
                                                      ACTING UNITED STATES ATTORNEY
                                                      D.C. Bar No. 415793


                                              By:     s/ Mona Lee M. Furst
                                                      MONA LEE M. FURST
                                                      Assistant United States Attorney
                                                      Detailee – Federal Major Crimes
                                                      Kansas Bar No. 13162
                                                      United States Attorney’s Office
                                                      1200 Epic Center, Suite 1200
                                                      Wichita, Kansas 67202
                                                      Mobile No. (316) 213-7420
                                                      Mona.Furst@usdoj.gov




                                                 2
